                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  at GREENEVILLE

CYNTHIA LYNN CARTER,            )
                                )
Plaintiff,                      )
                                )                          Case No. 2:19-cv-166
v.                              )
                                )                          Judge Mattice
DRESS BARN ASCENA RETAIL GROUP, )                          Magistrate Judge Lee
                                )
Defendant.                      )

                                           ORDER

       On October 3, 2019, United States Magistrate Judge Susan K. Lee filed a Report

and Recommendation (Doc. 4) pursuant to 28 U.S.C. § 636 and the Rules of this Court.

The Magistrate Judge recommends that Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (Doc. 1) be denied. Magistrate Judge Lee advised that Plaintiff had 14 days in

which to object to the Report and Recommendation and that failure to do so would waive

any right to appeal. (Doc. 4 at 3 n.2). Plaintiff filed a timely objection to the Report and

Recommendation.

       Plaintiff does not challenge any specific findings of the Magistrate Judge, but

explains that she is living off the amount in her checking account and paying some of her

husband’s bills, including taxes and insurance on a property he owns. The Court agrees

with Magistrate Judge Lee’s determination that Plaintiff has failed to demonstrate she is

unable to pay the filing fee while still affording the necessities of life. However, Plaintiff’s

objection to the Report and Recommendation does explain some of the apparent

inconsistencies in her original application. The Court will therefore permit Plaintiff to pay

the filing fee in monthly installments.
       Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Lee’s findings

of fact and conclusions of law as set forth in the Report and Recommendation (Doc. 4).

Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 1) is DENIED.

       It is FURTHER ORDERED that Plaintiff SHALL be responsible for payment of

the $400.00 filing fee in this case. On or before November 13, 2019, Plaintiff must

make the first payment of $100.00. The second, third, and fourth payments must be made

on the first day of December, January, and February, respectively. Plaintiff is hereby put

ON NOTICE that failure to timely remit any of these installment payments may result

in the immediate dismissal of this action for failure to prosecute, pursuant to Federal Rule

of Civil Procedure 41(b).

       The Clerk is hereby DIRECTED to issue the summons in this action upon proper

presentation by Plaintiff and upon timely receipt of Plaintiff’s first $100.00 installment

payment.

       Plaintiff SHALL be responsible for the service of the summons and complaint

upon Defendant, pursuant to Federal Rule of Civil Procedure 4, at her own expense.

       SO ORDERED this 31st day of October, 2019.



                                                    /s/ Harry S. Mattice, Jr._____
                                                    HARRY S. MATTICE, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
